MEANEY, District Judge.
Motion has been made by Daniel M. Berman, the relator herein, to set aside the findings of fact and conclusions of law, and the order entered thereon, after a supplemental hearing on April 2, 1953 in the above-entitled matter, and for the granting of a new trial as to the issues raised at that hearing.
The basis for the motion is the allegation that actually the relator was not provided with a “fair résumé” of evidence adverse to him in the investigator’s report,1 as required by the decision of the Supreme Court in the case of United States v. Nugent, 1953, 346 U.S. 1, 73 S.Ct. 991.
What constitutes a fair résumé in any individual case must ultimately depend on whether or not such résumé constituted a comprehensive, intelligible and reasonable digest or summary of information which may have been unfavorable to the relator, and which was contained in the investigator’s report.
In response to his request, relator received a letter dated April 26, 1951 from the Department of Justice which summarized the representations made against him. This summary did not, to be sure, set forth the names and addresses of the persons from whom hostile statements were secured, nor was the relator confronted with his anonymous accusers. But the requirements of the Selective Service Act do not entitle the registrant to any such information or procedure. The use of the word “fair” in the term “fair résumé” may beget confusion as to the general situation. But holding the word to its proper adjectival function of qualifying the noun which it modifies, this court believes that all injected references to the question of fair*7ness of the general procedures are not germane to the issue. Congress has established the means and methods of the operation of the Selective Service Act, and the Supreme Court has given authoritative interpretation of the significance of the legislative wording and intent.
In the findings of this court, now questioned by this motion, the court found that the relator was given free access to the report of the hearing officer. This court now finds that the letter to the relator of April 26, 1951 was a “fair résumé of any adverse evidence in the investigator’s report”,2 and that he was denied no right properly his in respect to the adequacy of the résumé. It would seem that relator’s quarrel is not so much with the proceedings complained of in his motion as with the law-making body and the court which definitively has passed upon this particular phase of the Selective Service Act, this of course presuming the correctness of this court’s conclusions.
The motion, therefore, must be denied.

. See § 6(j) of the Selective Service Act of 1948, 50 U.S.C.Appendix, § 456(j).


. United States v. Nugent, 346 U.S. 1, at page 6, 73 S.Ct. 991, at page 994.